Detailed Action
1. 	This Action is in response to Applicant's amendment filed on July 15, 2022. Claims 1, 3-13, 15, 16 and 21-24 are currently pending in the present application. This Action is made Non-Final.
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2022 has been entered.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claim(s) 1, 3-13 and 15, 16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny; Nathan Edward et al. (US 20180049261 A1), hereafter “Tenny,” in view of SHARMA; Prateek et al. (US 20170094565 A1), hereafter “SHARMA.”
	Consider claim 1. Tenny discloses a connection re-establishment method, applied to a terminal, the method comprising (see fig. 4, par. 0007; [0007] In accordance with an example embodiment, a UE is provided. The UE includes a non-transitory memory storage comprising instructions, and one or more processors in communication with the non-transitory memory storage. The one or more processors execute the instructions to transmit a re-establishment request for a first connection of a first protocol layer in response to determining that a connection re-establishment condition is met…): performing a handover process (see fig. 1, par. 0028; [0028] FIG. 1 illustrates a diagram 100 highlighting a 3GPP LTE radio link failure (RLF) recovery scenario with a handover failure (HOF) involving a too late handover (HO). A first trace 105 represents a HO process and a second trace no represents a radio link monitor process. As shown in first trace 105, the HO process is initially in STATE 1 until an event trigger condition 120 is determined and the HO process enters STATE 2 and initiates a time to trigger (TTT) 122….); initiating a connection re-establishment on a first node if a re-establishment trigger condition is satisfied by the terminal, wherein the first node comprises a target node in the handover process (see fig. 2, par. 0032; [0032] The 3GPP LTE radio resource control (RRC) connection re-establishment procedure utilizes UE-based mobility and provides a recovery mechanism after RLF or when the HO signaling with the source eNB partially fails due to poor radio conditions. The radio conditions need to be good enough for the source eNB to decode the measurement reports from the UE and subsequently prepare the target cell for HO, but this scenario occurs when conditions are not good enough for the UE to be able to decode the HO command from the source eNB (as described in FIG. 1), or when the UE receives the HO command but has a RLF in the target cell. Upon expiration of the RLF timer (T310), the UE searches for a suitable target cell and attempts to re-establish its connection with the target cell while remaining in the connected state. The re-establishment is successful if the target cell has been prepared by the source eNB (i.e., the UE context is already prepared, such as when the target cell is hosted by the source eNB, for example)…); wherein the re-establishment trigger condition comprises at least one of the following: handover failure, connection establishment failure, connection re-establishment failure, reset re-establishment conditions and radio link failure RFL (see par. 0108; [0108] Operations 1300 begin with the UE determining that a connection re-establishment condition is met (block 1305). Examples of connection re-establishment condition include a radio link failure, a lower layer failure, a handover failure, and so on… Examiner’s Note; original claim 2 has been written in an alternative format with several optional features. Part of original claim 2 has been incorporated into claim 1, but the feature that of “expiration of timer” which was examined, was removed from claim 2. Now, amended claim 1 is written in an alternate format, and the Examiner identified the “a handover failure” for examination).
Tenny, however, does not particular refer to the following limitation taught by SHARMA, in analogous art; wherein the handover failure comprises that the number of handover attempts reaches a first preset number (see par. 0062; [0062] …The failover trigger application 645 may receive an indication from the handover trigger application 640 that the number of attempts has been performed at least the predetermined number of times. For example, the neighboring eNBs 210-220 may be unavailable (e.g., at capacity) for a handover…).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tenny and have it include the teachings of SHARMA. The motivation would have been in order to converse resource otherwise wasted trying endlessly to perform a handover (see par. 0062). 
Consider claim 3 in view of claim 1 above. Tenny further discloses wherein the handover failure comprises at least one of the following: failure of handover from the source node to the target node; failure of handover from the source node to at least one target nodes; the number of times satisfying the handover condition reaches a second preset number and the handover fails; the connection re-establishment failure comprises at least one of the following: failure of connection re-establishment initiated on the source node; failure of connection re-establishment initiated on the target node; failure of connection re-establishment initiated on at least one target node; the RLF comprises: RLF that occurs when at least one handover condition is satisfied (see pars. 0028 and 0029; … [0028] FIG. 1 illustrates a diagram 100 highlighting a 3GPP LTE radio link failure (RLF) recovery scenario with a handover failure (HOF) involving a too late handover (HO). A first trace 105 represents a HO process and a second trace no represents a radio link monitor process. As shown in first trace 105, the HO process is initially in STATE 1 until an event trigger condition 120 is determined and the HO process enters STATE 2 and initiates a time to trigger (TTT) 122. Examples of event triggers include a signal quality of a neighbor becomes an offset better than the signal quality of primary cell (PCell) or primary secondary cell (PSCell), the signal quality of a PCell or PSCell becomes worse than a first threshold and the signal quality of a neighbor becomes better than a second threshold, the signal quality of a neighbor becomes an offset better than the signal quality of a secondary cell (SCell), and so forth. … (Examiner’s Note: claim is written in alternative format)).
	Consider claim 4 in view of claim 3 above. Tenny further discloses wherein the start time of the handover timer comprises at least one of the following: when or after the terminal determines that the handover condition in the handover command is satisfied; when or after the terminal determines that at least one handover condition in at least one handover command is satisfied; when or after the terminal receives the handover command; the stop time of the handover timer comprises at least one of the following: the time when or after the terminal determines that the handover is successful or failed; the time when or after the terminal determines that the connection re-establishment is successful or failed; the start time of the preset timer comprises at least one of the following: the time when or after the terminal determines that the conditions in the handover command are satisfied; the time when or after the terminal determines that at least one handover condition of at least one handover command is satisfied; the time when or after the terminal receives the handover command; the time when or after the target node acquires the context information of the terminal; the time when or after at least one target node acquires the context information of the terminal; the stop time of the preset timer comprises at least one of the following: the time when or after the terminal determines that the handover is successful or failed; the time when or after the terminal determines that the connection re-establishment is successful or failed (see pars. 0028 and 0029).
Consider claim 5 in view of claim 3 above. Tenny further discloses wherein the number of handover attempts reaches the first preset number, comprises that the number of handover attempts satisfying the handover condition reaches the first preset number (see pars. 0039 and 0078; Examiner’s Note: claim 3, where claim 5 depends upon, is written in alternative format including many different optional features, “handover attempts” is one of them, but not the only one).
Consider claim 6 in view of claim 1 above. Tenny further discloses wherein the initiating a connection re-establishment on the first node, comprises at least one of the following: initiating a connection re-establishment on the source node; initiating a connection re-establishment on the target node; initiating a connection re-establishment on at least one target node; initiating a connection re-establishment on a node corresponding to the re-establishment condition which is satisfied by the terminal, wherein the node comprises at least one of the source node or target node in the handover process; initiating a connection re-establishment on at least one node corresponding to the re-establishment condition which is satisfied by the terminal, wherein the at least one node comprises at least one of the source node or target node in the handover process; initiating a connection re-establishment on each of at least two target nodes in the handover process successively until the connection re-establishment is successful, or the number of connection re-establishment attempts reaches a third preset number, or the preset timer expires (see par. 0032, Examiner’s Note: claim is written in alternative format).
Consider claim 7 in view of claim 6 above. Tenny further discloses wherein the initiating the connection re-establishment on at least one target node, comprises: initiating a connection re-establishment on at least one target node corresponding to the handover condition which is satisfied by the terminal; and the initiating a connection re-establishment on each of at least two target nodes in the handover process successively until the connection re-establishment is successful, or the number of connection re-establishment attempts reaches a third preset number, or the preset timer expires, comprises: initiating a connection re-establishment on each target node corresponding to the handover condition or connection re-establishment condition which is satisfied by the terminal successively, until the connection re-establishment is successful, or the number of connection re-establishment attempts reaches the third preset number, or the preset timer expires (see pars. 0032 and 0033).
Consider claim 8 in view of claim 7 above. Tenny further discloses wherein the initiating a connection re-establishment on at least one target node corresponding to the handover condition which is satisfied by the terminal, comprises: initiating a connection re-establishment on at least one target node corresponding to the handover condition which is configured in the handover command and satisfied by the terminal (see pars. 0031-0033).
Consider claim 9 in view of claim 1 above. Tenny further discloses receiving re-establishment information sent by the target node or the source node, wherein the re-establishment information comprises at least one of a re-establishment condition or a re-establishment configuration (see par. 0035).
Consider claim 10 in view of claim 9 above. Tenny further discloses wherein the receiving the re-establishment information sent by the source node, comprises: receiving the re-establishment information sent by the source node, the re-establishment information is sent by the target node in a container to the source node (see pars. 0035 and 0093).
Consider claim 11 in view of claim 9 above. Tenny further discloses wherein the receiving the re-establishment information sent by the target node or the source node, comprises: receiving the re-establishment information sent by the target node or the source node through a handover command or a mobility control command (see pars. 0032, 0035 and 0093).
Consider claim 12 in view of claim 9 above. Tenny further discloses wherein the initiating a connection re-establishment on the first node comprises at least one of the following: initiating a connection re-establishment on the first node by using the re-establishment configuration of the source node; initiating a connection re-establishment on the first node by using the re-establishment configuration of the target node; initiating a connection re-establishment on the first node by using the re-establishment configuration of the first node; initiating a connection re-establishment on the first node by using the re-establishment configuration in the handover command; initiating a connection re-establishment on the first node by using at least one of the re-establishment configuration in at least one of the handover command; initiating a connection re-establishment on the first node by using the re-establishment configuration of a target node corresponding to the handover condition which is satisfied by the terminal, or by using the re-establishment configuration of at least one target node corresponding to the handover condition which is satisfied by the terminal; initiating a connection re-establishment on the first node by using the re-establishment configuration of a target node corresponding to the re-establishment condition which is satisfied by the terminal, or by using the re-establishment configuration of at least one target node corresponding to the re-establishment condition which is satisfied by the terminal (see pars. 0031-0033).
Consider claim 13, the subject matter recited in this claim has already been addressed in rejection to claim 1. Therefore, it has been analyzed and rejected based upon the rejection to claim 1. Additionally, Tenny at paragraph 7 discloses a user equipment comprising a processor, memory and computer program instruction: ([0007] In accordance with an example embodiment, a UE is provided. The UE includes a non-transitory memory storage comprising instructions, and one or more processors in communication with the non-transitory memory storage…).
Consider claim 15, the subject matter recited in this claim has already been addressed in rejection to claim 3. Therefore, it has been analyzed and rejected based upon the rejection to claim 3.
Consider claim 16, the subject matter recited in this claim has already been addressed in rejection to claim 4. Therefore, it has been analyzed and rejected based upon the rejection to claim 4.
Consider claim 21 in view of claim 13 above. Tenny further discloses wherein a target node, comprising: a processor, a storage, and a computer program stored on the storage and capable of running on the processor, the computer program implementing, when executed by the processor, the following steps: sending the re-establishment information to the terminal according to claim 13, wherein the re-establishment information comprises at least one of a re-establishment condition or a reestablishment configuration (see figs. 8 and 15, pars. 0089, 0098 and 0111)
Consider claim 22 in view of claim 21 above. Tenny further discloses wherein the sending the re-establishment information to the source node comprises: sending the re-establishment information contained in a container to the source node; the sending the re-establishment information to the terminal comprises: sending the re-establishment configuration to the terminal through the handover command or the mobility control command (see figs. 8 and 15, pars. 0089, 0098 and 0111).
Consider claim 23 in view of claim 21 above. Tenny further discloses the computer program further implement the step of: receiving context information of the terminal sent by the source node (see figs. 8 and 15, pars. 0089, 0098 and 0111).
Consider claim 24 in view of claim 23 above. Tenny further discloses wherein the receiving context information of the terminal sent by the source node comprises: sending a terminal context information request to the source node; and receiving the context information of the terminal sent by the source node (see figs. 8 and 15, pars. 0089, 0098 and 0111).







Response to Arguments
9.	Applicant's arguments with respect to claims 1 and 13 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion 
10.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Lindstrom; Magnus et al. (US 20110096671 A1) discloses at paragraph 10 a network node for forcing a connection failure declaration of a wireless connection between a user equipment and a wireless communication network via the network node.
	Prakash; Rajat et al. (US 20090029706 A1) discloses at paragraph 16 a wireless communications apparatus that enables utilizing an error recovery scheme in a wireless communication environment.

11.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marcos Batista/
Primary Examiner - Art Unit 2642

August 25, 2022